CRAIN, J,
agreeing in part, concurring in part, and dissenting te part.
l iThe majority interprets the 2006 constitutional amendments to mean that Louisiana landowners are owéd no compensation for the State’s appropriation of their land for levee purposes, unless the appropriation is 'also a constitutional “taking.” I do not believe, when , the constitutional amendments were confected and voted on, that either the legislature or the citizens of Louisiana intended to eliminate all measure df compensation for an appropriation, when some measure of compensation has been allowed for nearly one hundred years.
I interpret the 2006 amendments as simply changing the measure of compensation from “full extent of the loss” to the more restrictive “just compensation” measure required by the Fifth Amend*235ment to the United States Constitution. By reducing, but- not eliminating, the measure of ■ compensation for appropriations, the amendments achieved a balance between the interests of landowners burdened by riparian servitudes in being compensated for the interference with the use of their property and the State’s need to construct hurricane protection projects.
Since I interpret the constitutional amendments to require payment of just compensation to the landowner for the appropriation of his land, which does not include damages for economic and business loss, I agree with reversing the $164,705.40 award to the landowner. Í find no manifest error in the trial court’s award of $11,869 for the fair market value of the land (which was separately itemized and renewable), and therefore concur in affirming it. Additionally, I Uagree with reversing the $16,956 award to the Levee District based upon its' failure to prove its damages.
Finally, I disagree with amending the award of- attorney fees. For the reasons assigned by Judge Guidry in1 dissent, the trial court correctly awarded attorney fees pursuant to the more specific statute, Louisiana Revised Statute 38:301, which applies a 25% cap. I would affirm the trial court’s award in this respect.